        Case 2:19-cv-02407-CMR Document 48 Filed 06/21/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                       HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

State of Connecticut v. Teva Pharmaceuticals           Civil Action No. 19-2407
USA, Inc.



                                          ORDER

       AND NOW, this 21st day of June 2019, upon consideration of the Plaintiff States’

Motion to Unseal [Doc. No. 12], and the response thereto, it is hereby ORDERED that the

Motion is GRANTED. The Clerk is directed to UNSEAL the unredacted version of the

Complaint [Doc. No. 3].

       It is so ORDERED.

                                                  BY THE COURT:
                                                   /s/ Cynthia M. Rufe
                                                  ____________________
                                                  CYNTHIA M. RUFE, J.
